Citation Nr: 1507738	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These issues were remanded for further development in October 2013, and now return again before the Board.


FINDINGS OF FACT

1. The preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of any left knee disability related to service.

2. The preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of any right knee disability related to service.

3. The preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of any back disability related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3. The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, file have been reviewed in the adjudication of this claim.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in November 2009, as well as the prior Board remand in October 2013, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in April 2010, with an addendum opinion provided in November 2013.  Based on the foregoing, and the evidence of record, the Board finds this report a sufficient basis upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





Service Connection 

The Veteran claims that he has a back injury and a right sciatic nerve disorder related to service.  Specifically, the Veteran contends that he incurred these disabilities when helping to set up tents in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because none of these claimed disabilities were medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran claims these disabilities primarily as related to injuries sustained when she claims she was injured in a motor vehicle accident in service.  For the below reasons, the Board finds that service connection is not warranted for these claims.

Reviewing the relevant evidence of record, an applicant medical prescreening form dated November 1982 indicated that the Veteran reported being in a car accident in June or July of 1981, prior to service.  

Service treatment records show that the Veteran was seen in December 1983 for complaints of muscle spasms in the back, with a diagnosis of low back pain.  The Veteran was seen again in February 1984 with complaints of low back pain.

In February 1984, the Veteran reported back pain for one week, and noted that she had been in the field doing heavy lifting.  On examination, the Veteran was noted to have a muscle spasm, and some limitation of range of motion due to pain.  The Veteran was diagnosed with a low back syndrome and prescribed muscle relaxant.

These records also show treatment for a right knee bruise in May 1985, after a fall.  The Veteran was seen initially on May 20, 1985, and advised to continue using crutches.  On May 23, 1985, she was noted to still have pain on weight bearing, and bruising over her entire knee region.  She was told to stop crutch use and start gradual knee movement and exercise, but no running for a week.

A September 1985 service record indicated that the Veteran specifically indicated that she did not desire any separation examination.

VA treatment records from October 2009 to the present show complaints of back and knee pain.

In October 2009, VA treatment records indicate that a back X-ray showed mild degenerative joint disease.  At that time, the Veteran stated that she hurt her back in the military when she fell from a truck in a snow storm, around 1983.  She reported being on crutches for a month.

A January 2010 letter from a private physician noted that the Veteran had diagnoses of left patellofemoral syndrome and chronic low back pain.

In an April 2010 report of VA examination, the Veteran indicated that she hurt her right knee, left knee, and back in 1986 when she fell from a truck.  She reported pain, and limitation of motion, in her spine and her knees.  She reported pain was relieved by Naproxen, and that none of these disabilities cause any incapacitation or functional impairment.  Upon examination, the Veteran had a normal gait and posture, with no evidence of abnormal weight bearing.  The examination of the knees showed no signs of instability, edema, effusion, weakness, tenderness, locking pain, subluxation, or guarding of movement.  Right knee range of motion was 0 to 140 degrees, with pain starting at 125 degrees.  Left knee range of motion was 0 to 120 degrees, with pain starting at 120 degrees, with repetition of range of motion causing an additional limitation of flexion of 20 degrees.  Testing showed no instability.  Examination of the spine showed no evidence of radiating pain on movement.  There was no muscle spasm, tenderness, or guarding of movement.  There was no weakness and muscle tone was normal.  Testing showed flexion of 0 to 65 degrees, extension of 0 to 20 degrees, and right and left lateral flexion and rotation to 30 degrees.  Pain was the main functional impact.  Neurological examination of the spine at that time was normal.  X-rays of the Veteran's right and left knee, and back, were found to be within normal limits.  The Veteran was diagnosed with patellofemoral syndrome of the left knee and right knee, and a lumbar strain.  The examiner stated that, in his opinion, the Veteran's knee disabilities were not related to service.  In support of this statement, the examiner noted that the Veteran's service records did show a contusion of the right knee in 1985.  The examiner stated that a contusion is an injury to the muscle, bone, or soft tissue of the body.  It usually results from blunt force trauma.  He noted that there was no subsequent record of difficulty from 1985 to 2010.  Therefore, it is less likely than not that the current bilateral knee condition is due to her in service knee condition.

Further, the examiner opined that the Veteran's back condition was not likely due to service.  In support of that opinion, the examiner noted that the Veteran was seen once for low back pain in service, in 1984.  A low back strain occurs when the muscle fibers are abnormally stretched or torn.  There is no subsequent mention in the service records.  The Veteran does have documentation from 2009 where she complained of back pain.  However, he found no evidence of records from 1984 to 2009 documenting back pain.  Therefore, the examiner indicated that it was less likely than not that the current lumbar strain was due to her in service low back condition or treatment for her in service low back condition.

An addendum opinion dated November 2013 is of record.  It indicates that the claims file and prior examination was reviewed.  This examiner indicated that it was less likely than not that either the Veteran's left or right knee complaints were related to service.  In support of this, the examiner noted that, while the Veteran had a contusion to her right knee in 1985, there was no evidence of fracture, dislocation, or chronic knee disability specifically from this event, but trauma to the knee can sometimes cause derangement to the knee or damage to the articular surfaces, leading to future development of arthritis.  However, there is no indication that this occurred during her service or from the years 1985 to 2009.  Also, the current knee X-rays do not show evidence of old fractures, dislocations, or arthritis, including traumatic arthritis.  The examiner indicated that, while there was lay evidence that the Veteran has had continued knee pain since her service, the examiner was not able to corroborate this with the medical evidence of record or X-rays.  He also noted no evidence of any left knee complaints while in service.  Therefore, the examiner indicated that it was less likely than not that either the Veteran's left or right knee complaints were related to injuries which occurred during her service.

This examiner also indicated that it was less likely as not that the Veteran's current back disability was related to service.  The examiner noted that the Veteran had an episode of muscle strain in service in her back, but no evidence of fractures, herniations, or other chronic back disability.  There is no record of back complaints from 1984 to 2009 which would indicate a continuation of symptomatology, and her current back X-rays were without signs of a chronic back disability.  Although there is lay evidence that the Veteran had continued back pain and knee pain since a motor vehicle accident in service, the examiner did not find evidence of back or knee injury due to this accident, corroboration of continued pain since the event, or evidence of old fractures, dislocations, or traumatic arthritis which may have resulted from the event.  Therefore, the examiner indicated that it was less likely than not that the Veteran's back complaints were related to an injury which occurred during her service.

The Board has considered the Veteran's assertions of continuity of symptomatology since service.  However, as noted, the applicability of the theory of continuity of symptomatology in service connection is limited to claims for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  As no such disability has been found in her knees, the Board finds such theory inapplicable to the claimed knee disabilities.  Therefore, the VA opinion discussed above is the only probative evidence as to whether the claimed disabilities are related to her military service.  Consequently, the Board finds that the preponderance of the evidence is against those claims.

As to the claimed back disability, the Board acknowledges the Veteran's report of a car accident in service, and that the Veteran was treated for back complaints in service.  Nevertheless, the Board places far more probative weight on the VA opinion discussed above than on her lay assertions of continuity.  As noted, the examiner considered her reports, but also noted the lack of evidence of old fractures, dislocations, or traumatic arthritis which may have resulted from the event.  The Board notes that this finding is consistent with the x-ray evidence of record, which has been found at worst to be demonstrative of only mild degenerative joint disease.  While the Veteran may be competent to report symptoms, she is not competent to provide an opinion as to the nature or etiology of her underlying back disability.  In short, in light of the persuasive medical opinion above, the Board finds that the preponderance of evidence is against a grant of service connection for a back disability, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for the claimed disabilities.


ORDER


Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


